Citation Nr: 0833113	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Delaware Commission of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1992 
to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wilmington, 
Delaware.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The Board finds that remand for further development is 
necessary prior to appellate adjudication of this claim 
because VA has not yet met its duty to assist.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  Such development is to be 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period, and (3) indicates that the 
claimed disability may be associated with the in-service 
event, injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4). 

In a September 1995 service medical record, the veteran 
reported bilateral knee pain and the diagnosis was probable 
overuse syndrome.  In the veteran's October 1995 separation 
medical history report, swollen or painful joints and 
bilateral knee pain were noted.  In the December 2005 VA 
joints examination, the veteran reported left knee pain since 
injury in service; the diagnosis was left knee patella-
femoral syndrome.  In a March 2008 private medical record, 
the diagnosis was left knee pain, possible torn medial 
meniscus.  Although the RO provided a VA joints examination 
in December 2005, the examiner failed to provide an opinion 
regarding the etiology of the veteran's current left knee 
disorder.  Accordingly, further development is necessary 
prior to appellate adjudication of this claim.  Id. 

Accordingly, the case is remanded for the following action:

1.	The RO must obtain an opinion regarding 
the etiology of the veteran's current 
left knee disorder from the VA examiner 
who conducted the December 2005 VA 
joints examination.  The claims file 
must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  After a review of the 
examination findings already of record, 
any history of inservice and post-
service left knee injury, and the 
entire evidence of record, the examiner 
must render an opinion as to whether 
any current left knee disorder is 
related to the veteran's period of 
military service, or to any incident 
therein.  The examiner must support any 
opinion with citation to evidence in 
the record and not merely cite 
conclusions reached in the prior VA 
examination or private medical records.  
If an opinion cannot be provided 
without resort to speculation, it must 
be noted in the report.  The rationale 
for all opinions expressed must be 
provided.  The report must be typed.

2.	If the examiner who performed the 
December 2005 VA joints examination is 
unavailable or unable to provide an 
opinion regarding the etiology of the 
veteran's current left knee disorder, 
the RO must provide the veteran with an 
appropriate VA examination to determine 
the etiology of any left knee disorder 
found.  The claims file must be made 
available to and reviewed by the 
examiner in conjunction with the 
examination.  After a review of the 
clinical findings, examination findings 
already of record, any history of 
inservice and post-service left knee 
injury, and the entire evidence of 
record, the examiner must render an 
opinion as to whether any current left 
knee disorder is related to the 
veteran's period of military service, 
or to any incident therein.  The 
examiner must support any opinion with 
citation to evidence in the record and 
not merely cite conclusions reached in 
the prior VA examination or private 
medical records.  If an opinion cannot 
be provided without resort to 
speculation, it must be noted in the 
report.  The rationale for all opinions 
expressed must be provided.  The report 
must be typed.

3.	The RO must notify the veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate 
in the development of the claim, and 
that the consequences for failure to 
report for a VA examination without 
good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 
(2007).  In the event that the veteran 
does not report for any scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also 
be indicated whether any notice that 
was sent was returned as undeliverable.

4.	The examination report must be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures.

5.	After completing the above actions, and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


